Citation Nr: 1427423	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated at 10 percent prior to March 10, 2011, and at 30 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran had active military service from June 1965 to January 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The Veteran was scheduled to testify during a personal hearing at the RO in March 2011, but withdrew his hearing request in a signed statement dated that month.  

Although a June 2011 rating decision increased from 10 to 30 percent the evaluation for bilateral hearing loss, effective March 10, 2011, the claim for a higher schedular evaluation remains for appellate consideration. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (noting that a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files. However, VBMS does not contain any records in this case, and the records in Virtual VA are either duplicative of those in the paper claims file or to the extent relevant, have been duly considered by the RO pursuant to a December 2012 Supplemental Statement of the Case (SSOC).

The issues of increased evaluations for PTSD and sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 10, 2011, audiometric findings established no worse than Level IV designations in both ears. 

2. On and after March 10, 2011, the hearing loss disability was manifested by designations of Level VI in the right ear, and Level VII in the left ear.


CONCLUSION OF LAW

The criteria are not met to establish increased ratings for bilateral hearing loss, evaluated at the 10 percent level prior to March 10, 2011, and at 30 percent thereafter. See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.85, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

As to the claim being decided herein, the RO has informed the Veteran of what evidence would substantiate these claims through August 2006 VCAA correspondence that notified him as to each element of the relevant claims.  The notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, including that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
 
As further prescribed in Pelegrini II, the relevant notice information must have been timely sent, whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the notice correspondence was issued prior to the February 2007 rating decision on appeal.

In accordance with the duty to assist the Veteran in this case, the AOJ has obtained VA records, private records, and has provided adequate VA examinations.  Audiological examinations were provided in 2006, 2011, and 2012.  Each of the examinations properly provided an audiogram; the final examination addressed the Veteran's resulting functional limitations.  Accordingly, the examinations when considered together are adequate.   See 38 C.F.R. § 4.1 (2013).  As indicated, the Veteran declined the opportunity for a hearing. There is no indication of any further available evidence or information which has not yet already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. 

Finally, regarding the hearing loss claim, there was substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). The remand, in pertinent part, requested that the AOJ obtain an examination that addressed functional effects, obtain more current VA treatment records, and obtain private records that the Veteran identified.  As noted above, the examination was properly conducted and VA treatment records dated through 2012 were obtained.  The Veteran did not identify any private records.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

In sum, the record reflects that the facts pertinent to the claim being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. 

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R.              § 4.1 (2013). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Under the applicable criteria, disability ratings for hearing loss are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz . 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test. The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent. See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under the provisions of  38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

The Veteran underwent VA Compensation and Pension examination by an audiologist in August 2006. He reported difficulty hearing on the phone, hearing his spouse, and hearing when watching the television. Upon audiological evaluation, the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
60
70
70
LEFT
25
35
70
65
65

Speech discrimination scores consisted of 80 percent in the right ear, and 76 percent in the left ear. The diagnosis given was mild to severe sensorineural hearing loss bilaterally. 

On subsequent VA examination of March 2011, the Veteran reported that his hearing had since worsened bilaterally. He stated he could not understand female speakers unless he could see their faces.  

An audiogram revealed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
65
70
80
LEFT
35
45
75
75
70

Speech discrimination scores consisted of 64 percent in the right ear, and 66 percent in the left ear. The diagnosis was moderately-severe to severe mid to high frequency sensorineural hearing loss in the right ear; and mild to moderately-severe sensorineural hearing loss in the left ear. 

Upon re-examination of July 2012, the Veteran's audiogram indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
65
75
LEFT
30
40
70
70
70

Speech discrimination scores consisted of 80 percent in the right ear, and 68 percent in the left ear. The diagnosis was sensorineural hearing loss throughout the frequency range. It was indicated that the Veteran described difficulty hearing his spouse and other females. He reported difficulty hearing and understanding when he was in a noisy environment. He had been issued hearing aids in April 2011 but he did not wear them consistently, reporting that he forgot to put them in his ears sometimes. The VA examiner commented that with the use of hearing aids or assistive listening devices gainful employment could be obtained, and further that consistent use of hearing aids would greatly improve the Veteran's communication abilities. 

Increased evaluations for bilateral hearing loss are not warranted.  Notably, at no time during the appeal period are the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing loss applicable.  The examination of August 2006 revealed average puretone audiometric thresholds which when considered together with speech discrimination scores, amounted to designations of Level IV in both the right and left ears. When these designations are combined, the result is a 10 percent rating pursuant to Table VI. Thereafter, the March 2011 VA examination audiometric results correspond to designations of Level VI in the right ear, and Level VII in the left ear; resulting in a 30 percent rating pursuant to Table VI, which has already been recognized in the existing compensation scheme.  There are no audiological findings between 2006 and 2011.  Most recently, the July 2012 VA examination substantiated designations of Level IV in the right ear and Level V in the left ear, technically, commensurate with a 10 percent evaluation. Whereas the existing 30 percent evaluation since March 10, 2011 stands, these findings clearly do not support an increase beyond 30 percent. 

Accordingly, the proper schedular evaluation for the Veteran's bilateral hearing loss consists of a 10 percent rating prior to March 10, 2011, and 30 percent since then; an increase beyond this is not factually substantiated under the VA rating schedule.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

There is no basis to find that the Veteran's bilateral hearing loss present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough and address functional limitations caused by hearing difficulty, and he does not manifest or describe symptomatology outside of those criteria. See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes). The schedular rating criteria are not inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps is not warranted.  

In any event, the service-connected bilateral hearing loss has not caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. In this regard, the Board has duly considered the additional holding set forth in Martinak, supra that in view of potential entitlement to an extraschedular rating, a VA audiological examiner should describe the effect of hearing loss on occupational functioning and daily activities, and finds this obligation has been complied with. However, none of the VA examinations found substantial limitation upon ability to carry out activities of daily living, and one VA examiner noted that the Veteran could obtain gainful employment and improvement in communication abilities with consistent use of hearing aid devices. Moreover, the Veteran's service-connected hearing loss disorder also has not necessitated frequent periods of hospitalization. In the absence of the evidence of such factors, referral for extraschedular evaluation is not warranted. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claim for increased evaluation for bilateral hearing loss is denied, as the preponderance of the evidence is unfavorable, and the benefit-of-the-doubt doctrine is thus not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 



ORDER

Increased ratings for bilateral hearing loss, evaluated at 10 percent prior to March 10, 2011, and at 30 percent thereafter, are denied.


REMAND

Given the notable interval of more than four years since the last VA Compensation and Pension examination for evaluation of PTSD, and the presence of additional treatment records for PTSD, a contemporaneous examination is warranted. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). See also VAOPGCPREC 11-95 (1995).

As to claimed sarcoidosis, the record thus far is unclear regarding whether the extent of respiratory impairment shown is attributable to service-connected sarcoidosis, or is instead due to nonservice-connected disability. Therefore, a more comprehensive VA examination is warranted. Should impairment attributable to sarcoidosis be deemed medically indistinguishable from nonservice-connected disability, then all such impairment must be deemed incidental to service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Accordingly, these claims are REMANDED for the following action:

1. Obtain from the Birmingham, Alabama VA Medical Center (VAMC) the Veteran's most recent treatment records dated since May 2012, and associate them with the claims file or in the alternative associate copies with the electronic claims file.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.   

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

3. After any additional records are associated with the claims file, schedule the Veteran for VA respiratory examination regarding the current severity of his sarcoidosis. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be performed (including pulmonary function tests (PFTs), and all findings should be set forth in detail.  The examiner must indicate all present symptoms and manifestations of the Veteran's service-connected sarcoidosis, in accordance with the rating criteria specified at 38 C.F.R. § 4.97, Diagnostic Code 6646 -- to include providing findings responsive to rating sarcoidosis by analogy to chronic bronchitis under Diagnostic Code 6600 and, as appropriate, on the basis of any extra-pulmonary involvement under the specific body system involved.  

The VA examiner must separate out all symptoms due to sarcoidosis from any symptoms of any other respiratory or bronchial disorders (to include asthma); if this is not medically possible, please so state.  The examiner must address where prior examiners have attempted to do so, with conflicting findings in this regard - the March 2008 and March 2011 VA examiners.  If no distinction can be made, then all respiratory symptoms must be fully delineated so that the AOJ and the Board may properly rate the Veteran's service-connected disability.  

4.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.	Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6.	Thereafter, readjudicate the claims on appeal for increased evaluations for PTSD and sarcoidosis, based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to             the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.            §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


